Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
   	 This action is responding to the application filed on 4/27/2021 and 1/22/2021.
	Claims 21-40 are pending in the application.  
The information disclosure statement filed on 6/4/2021 has been considered.
Claim Objections
Claim 32 is objected to because of the following informalities:  after “storage” at line 1, “medium” is missing.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10901873 (‘873). Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	Per claim 21,  the parent patent ‘873 claim 7 anticipates the instant claim 21: A method comprising: executing a graphics application, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; and in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU (patent ‘873, A method comprising: executing a graphics application by a target device, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; in response to detecting a breakpoint for the graphics application: capturing, based on the breakpoint, information corresponding to execution of the graphics commands by the GPU and information corresponding to execution of the instructions by the CPU; suspending the execution of the graphics application; providing a user interface for concurrent debugging … preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing graphics commands corresponding to at least one other application to be sent to the GPU).  
 	Per claim 22, The method of claim 21, further comprising: in response to detecting the breakpoint for the graphics application, capturing, based on the breakpoint, information corresponding to execution of the graphics commands by the GPU and information corresponding to execution of the instructions by the CPU. (Patent ‘873, claim 7, in response to detecting a breakpoint for the graphics application: capturing, based on the breakpoint, information corresponding to execution of the graphics commands by the GPU).  
	Per claims 23-27, although patent ‘873 claim 1 does not recite the preventing step, claim 7 recites the limitation, therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the patent claim by incorporating the subject matter in claim 7. The modification would be obvious because one having ordinary skill in the art would be motivated to expedite the claimed method:  
 23. (New) The method of claim 22, wherein the captured information corresponding to the execution of the graphics commands by the GPU comprises information describing contents of a memory corresponding to the GPU (‘873, 2. The method of claim 1, wherein the captured information corresponding to the execution of the graphics commands by the GPU comprises information describing contents of a memory corresponding to the GPU.).
  
24. (New) The method of claim 22, wherein the captured information corresponding to execution of the instructions by the CPU comprises information describing contents of a memory corresponding to the CPU when the breakpoint is detected (‘873, 3. The method of claim 1, wherein the captured information corresponding to execution of the instructions by the CPU comprises information describing contents of a memory corresponding to the CPU when the breakpoint is detected).

25. (New) The method of claim 22, wherein the captured information corresponding to the execution of the graphics commands by the GPU comprises state information (‘873, 19. The system of claim 15, wherein the captured information comprises state information corresponding to at least one of the CPU or the GPU).  Note that this claim is a method version of patent ‘873 claim 19, it 

26. (New) The method of claim 22, further comprising: displaying, by a user interface, source code corresponding to one or more of the graphics commands and source code corresponding to one or more of the instructions for debugging (‘873, 6. The method of claim 1, wherein the user interface concurrently displays the source code corresponding to one or more of the graphics commands and the source code corresponding to one or more of the instructions for debugging).

27. (New) The method of claim 26, wherein the user interface displays contents of a memory corresponding to the GPU (‘873, 2. The method of claim 1, wherein the captured information corresponding to the execution of the graphics commands by the GPU comprises information describing contents of a memory corresponding to the GPU). 

 	Per claims 28-34, these are the storage medium versions and patent ‘873 claims 8-14 correspond to the instant claims 28-34 and are rejected for the same reasons set forth above. 
	Per claims 35-40, these are the system versions and patent ‘873 claims 15-20 correspond to the instant claims 35-40 and are rejected for the same reasons set forth above.

Claims 21, 22, 25, 28-32, 35, 36, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-11, 15, and 17 of U.S. Patent No. 9892018 (‘018). Although the claims at issue are not identical, they are not patentably distinct from each other because:  
 	Per claims 21, 22 and 25, patent ‘018 claims 1 and 2 anticipate the claims. 
  	21. (New) A method comprising: executing a graphics application, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; and in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU (patent ‘018, 1. A method comprising: executing a graphics application by a target device, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; detecting a breakpoint for the graphics application at a first time; in response to detecting the breakpoint: capturing information corresponding to execution of the graphics application based on the breakpoint; preventing additional graphics commands corresponding to the graphics application from being sent to the GPU by locking a graphics framework with respect to the additional graphics commands while allowing graphics commands corresponding to at least one other application to be sent to the GPU; suspending the execution of the graphics application; and providing the information to a host device to perform debugging).   

22. (New) The method of claim 21, further comprising: in response to detecting the breakpoint for the graphics application, capturing, based on the breakpoint, information corresponding to execution of the graphics commands by the GPU and information corresponding to execution of the instructions by the CPU (patent ‘018, 1. A method comprising: executing a graphics application by a target device, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; detecting a breakpoint for the graphics application at a first time; in response to detecting the breakpoint: capturing information corresponding to execution of the graphics application based on the breakpoint; preventing additional graphics commands corresponding to the graphics application from being sent to the GPU by locking a graphics framework with respect to the additional graphics commands while allowing graphics commands corresponding to at least one other application to be sent to the GPU; suspending the execution of the graphics application; and providing the information to a host device to perform debugging).     
25. (New) The method of claim 22, wherein the captured information corresponding to the execution of the graphics commands by the GPU comprises state information (2. The method of claim 1, wherein the information corresponding to the execution of the graphics application comprises state information of the graphics application at the first time).

	Per claims 28-32 correspond to patent ‘018 claims 8-11.  Furthermore, per claim 32, Patent ‘018 claim 2 recites the method version of the limitation, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the patent claim by incorporating a method version of the claim. The modification would be obvious because one having ordinary skill in the art would be motivated to expedite the claimed medium.  
.

 	Claims 21, 22, 25, 28, 29, 35, 36, 39 and 40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 12, 18, 19, 21, and 25-28 and 32 of U.S. Patent No. 9298586 (‘586). Although the claims at issue are not identical, they are not patentably distinct from each other because:   
 	Per claim 21,  patent ‘586 claims 9 anticipates the claims. 
21. (New) A method comprising: executing a graphics application, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; and in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU (patent ‘586, 9. A method for debugging a graphics application executing on a target device, the method comprising: executing the graphics application by the target device, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics on a display; detecting a breakpoint for the graphics application at a first time; in response to detecting the breakpoint: sending a lock command to a graphics framework that provides application programming interfaces for the GPU; in response to receiving the lock command at the graphics framework, locking the graphics framework for the GPU on the target device to prevent commands being sent to a graphics driver on the target device; capturing information of the graphics application based on the breakpoint; suspending execution of the graphics application; providing the information to a host device to perform debugging; and resuming execution of the graphics application on the target device … wherein other applications different than the graphics application executing on the target device are not effected when the graphics framework is locked for the graphics application).

 	 Per claims 22, 25, these claims correspond to patent ‘586 claims 1, 2, and 9. Although patent ‘586 claim 1 does not recite the limitation of “while allowing commands corresponding to at ,” ‘586 claim 9 recites the limitation, therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the patent claims by incorporating the subject matter in claim 9 in claim 1. The modification would be obvious because one having ordinary skill in the art would be motivated to expedite the claimed method.  
 	Per claims 28 and 29, these claims are medium versions, patent ‘018 claims 10, 12, 18, 26, 27, 28 and 32 correspond to the instant claims 28 and 29 and are rejected for the same reasons set forth above.  
 	Per claims 35, 36, 39 and 40, these claims are system versions, patent ‘018 claims 19, 21, and 25 and are rejected for the same reasons set forth above.

 	Claims 21, 22, 26, 28-30, 33-36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-19, and 21-25 of U.S. Patent No. 8935671 (‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because:  
21. (New) A method comprising: executing a graphics application, wherein the graphics application includes instructions which when executed by a central processing unit (CPU) invoke graphics commands for a graphics processing unit (GPU) to generate graphics; and in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU (patent ‘671, 1. A method for debugging a graphics application executing on a target device, the method comprising: initiating execution of the graphics application on the target device, wherein the graphics application comprises processor instructions which are executable to generate graphics commands to a graphics processing unit (GPU) for generation of graphics on a display of the target device; detecting a breakpoint for the graphics application at a first time, wherein said detecting is performed during execution of the graphics application on the target device; in response to detecting the breakpoint: displaying one or more graphics commands which were executed by the graphics system proximate to the first time; displaying  

 	Per claim 22 and 26, these claims correspond to ‘671 claims 1-7.

 	Per claims 28-30, 33, and 34, these claims correspond to ‘671 claims 9-16, and 21-25.

 	Per claims 35, 36, and 39, these claims correspond to ‘671 claims 17-19.



				Allowable Subject Matter
	Claims 21-40 are allowed over the prior arts.
 The following is a statement of reasons for the indication of allowable subject matter:  
While Heirich (US20090219288, cited) discloses interactive debugging and monitoring of shader programs executing on a graphics processor, Song discloses capturing CPU related information and display of CPU and GPU information, Ritts (us20110018884, cited) discloses allowing a user to modify the graphics commands and application and Xu discloses providing a user interface for graphics hardware design debugging and verification, US7,711,990  teaches  capturing state information associated with operations of a GPU using existing circuitry associated with the GPU and debugging the GPU state information, US7600155 teaches monitoring criteria and circuitry to initiate the storage of execution state information for debugging program to analyze the execution state information, ultimately, the prior arts of record, taken alone or in combination, do not teach at least in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193